Name: 98/101/EC: Commission Decision of 23 January 1998 amending Decision 97/660/EC adopting the plan allocating to the Member States resources to be charged to the 1998 budget year for the supply of food from intervention stocks for the benefit of the most deprived persons in the Community
 Type: Decision_ENTSCHEID
 Subject Matter: cooperation policy;  trade policy;  social protection;  economic geography
 Date Published: 1998-01-30

 Avis juridique important|31998D010198/101/EC: Commission Decision of 23 January 1998 amending Decision 97/660/EC adopting the plan allocating to the Member States resources to be charged to the 1998 budget year for the supply of food from intervention stocks for the benefit of the most deprived persons in the Community Official Journal L 023 , 30/01/1998 P. 0036 - 0038COMMISSION DECISION of 23 January 1998 amending Decision 97/660/EC adopting the plan allocating to the Member States resources to be charged to the 1998 budget year for the supply of food from intervention stocks for the benefit of the most deprived persons in the Community (98/101/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 3730/87 of 10 December 1987 laying down the general rules for the supply of food from intervention stocks to designated organisations for distribution to the most deprived persons in the Community (1), as amended by Regulation (EC) No 2535/95 (2), and in particular Article 6 thereof,Having regard to Commission Regulation (EEC) No 3149/92 of 29 October 1992 laying down detailed rules for the supply of food from intervention stocks for the benefit of the most deprived persons in the Community (3), as last amended by Regulation (EC) No 267/96 (4), and in particular the first subparagraph of Article 7(1) thereof,Whereas Commission Decision 97/660/EC (5) adopts the plan allocating to the Member States resources to be charged to the 1998 budget year; whereas that plan determines the financial resources made available to implement the 1998 plan in each participating Member State and fixes the quantities of each type of product to be withdrawn from intervention stocks within the limits of those financial resources; whereas, within the limit of the financial resources laid down by the 1998 plan, the quantities of products to be withdrawn from intervention stocks should be adjusted to take account of current availability; whereas the intra-Community transfers necessary for the use of those quantities of products should also be authorised under the conditions provided for in Article 7 of Regulation (EEC) No 3149/92;Whereas the measures provided for in this Decision are in accordance with the opinions of all the Management Committees concerned,HAS ADOPTED THIS DECISION:Article 1 Point (b) of the Annex to Decision 97/660/EC is hereby replaced by Annex I to this Decision.Article 2 The intra-Community transfer operations referred to in Annex II shall be authorised.Article 3 This Decision is addressed to the Member States.Done at Brussels, 23 January 1998.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 352, 15. 12. 1987, p. 1.(2) OJ L 260, 31. 10. 1995, p. 3.(3) OJ L 313, 30. 10. 1992, p. 50.(4) OJ L 36, 14. 2. 1996, p. 2.(5) OJ L 278, 11. 10. 1997, p. 29.ANNEX I Annual distribution plan for 1998 '(b) Quantity of each type of product to be withdrawn from intervention stocks for distribution in each Member State up to the maximum amounts indicated in point (a)>TABLE>ANNEX II Intra-Community transfers authorised by this Decision >TABLE>